Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia CanadaV7B 1C3 Tel:604 247 4400 Fax:604 247 0512 News Release February 13, 2008 Catalyst 2007 results reflect challenging business climate Vancouver, (BC) – Catalyst Paper (TSX:CTL) posted a net loss of $31.6 million ($0.15 per common share) on sales of $1,714.6 million during 2007.This compared with a net loss of $15.9 million ($0.07 per common share) on sales of $1,882.5 million in 2006.The company posted an operating loss of $149.4 million for the year, compared to operating earnings of $3.9 million in 2006. Catalyst continued to realize significant benefits over the course of the year from its now long-standing focus on cost reduction.Wide-ranging workforce restructuring initiatives were announced during 2007, including a 15 per cent staffing reduction, relocation of the head office from Vancouver to Richmond, and the consolidation of some mill support functions in Nanaimo. Implementation was substantially completed at the end of the year, entailing $58.3 million in restructuring costs with annual savings estimated at approximately $67 million.
